Citation Nr: 1823508	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  14-25 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to a compensable rating for residual surgical scars, right knee (scars).

2.  Entitlement to a rating in excess of 10 percent for patellofemoral pain knee syndrome (left knee disability).

3.  Entitlement to an initial rating in excess of 50 percent for depressive disorder, not otherwise specified (NOS), with pain disorder as secondary to patellofemoral pain syndrome with degenerative joint disease, right knee (psychiatric disability).

4.  Entitlement to a total disability evaluation based on individual unemployability due to service connected disabilities (TDIU).


ORDER

Entitlement to an evaluation of 70 percent for a psychiatric disability, but no higher,
is granted. 
FINDING OF FACT

The Veteran's psychiatric disability manifests by occupational and social impairment with deficiencies in most areas due to symptoms such as nearly-
constant depression, difficulty adapting to stressful circumstances, and impaired impulse control with unprovoked irritability with anger and periods of violence.


CONCLUSION OF LAW

The criteria for an evaluation of 70 percent for the Veteran's psychiatric disability have been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.159, 3.321, 4.130, DC 9411 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran served on active duty from March 1993 to March 1997.

This case comes before the Board of Veterans' Appeals (Board) on appeal from April 2010, May 2012, and March 2013, rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, and Indianapolis, Indiana.  The jurisdiction of the case currently rests with the RO in Indianapolis, Indiana.

The issues of right knee scars, a left knee disability, and TDIU are REMANDED to the Agency of Original Jurisdiction (AOJ).

PSYCHIATRIC DISABILITY

The Veteran contends that his psychiatric disability should be rated higher than the current 50-percent rating for this rating period, which is from September 2012.

Disability evaluations (ratings) are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2017).

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10 (2017).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2017).  Reasonable doubt regarding the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2017).  Separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C. § 5107 (b) (2012); 38 C.F.R. § 3.102 (2017).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Under the General Rating Formula, a 50-percent evaluation is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 (2017).

A 70-percent evaluation is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, DC 9411 (2017).

The maximum schedular rating of 100 percent is warranted when there is total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130, DC 9411 (2017).

In addition, when evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the lengths of remissions, and the Veteran's capacity for adjustment during periods of remission. 38 C.F.R. § 4.126 (a) (2017).  The rating agency shall assign an evaluation based on all evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation on the basis of social impairment.  38 C.F.R. § 4.126 (b) (2017). 

The Board notes that with regard to the use of the phrase "such as" in 38 C.F.R. § 4.130 (General Rating Formula for Mental Disorders), ratings are assigned according to the manifestations of particular symptoms.  However, the use of the phrase "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve only as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Accordingly, the evidence considered in determining the level of impairment under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in the DC.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5).  The DSM-5 (5th ed. 2013), which has been incorporated into the regulations, 38 C.F.R. § 4.125 (2017), is applicable to applications received or pending before the agency of original jurisdiction on or after August 4, 2014, 79 Fed. Reg. 45,093 (Aug. 4, 2014).  Give such, the DSM-5 is for application.

The Veteran underwent a VA psychiatric examination in February 2013.  The examiner diagnosed the Veteran with depressive disorder NOS and pain disorder due to psychological factors and a general medical condition.  The examiner stated that it was possible to differentiate what symptoms were attributable to each diagnosis, as the pain disorder consisted of a focus on his physical pain that affected his life-style, and the remaining symptoms were attributable to his depressive disorder.  
The Veteran told the examiner that his knee condition has affected his situation, his sex life, and physical activities, to the point "where he feels his manhood has been compromised."   The examiner noted that the Veteran experienced depressed mood, near-continuous depression, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and impaired impulse control, such as provoked irritability with periods of violence.  The examiner also stated that the Veteran experienced depressive disorder NOS, had chronic depressed mood, low self-esteem, low motivation, and feelings of worthlessness.  The examiner related that the condition was the direct result of his patellofemoral pain syndrome.  The examiner stated that the Veteran also had a secondary diagnosis of pain disorder due to psychological factors and general medical condition, and that he maintained a constant/frequent focus on his bilateral knee pain, and that this focus governed his lifestyle. 

VA treatment records show that the Veteran was treated for his psychiatric issues.  In 2010, screens for depression were negative and the Veteran denied feeling down, depressed, or hopeless.  See VA treatment records, October 5, 2010.  He was taking antidepressants and showed a positive depression screen.  See VA treatment records, September 28, 2012.  He was assessed with depression by a primary care physician.  See VA treatment records, November 25, 2014.  He was noted to be oriented, with intact memory and attention/concentration, minimal affect, dysthymic mood, normal thought processes, depressive thought content, and fair awareness/judgment/insight affected by depressive ideations.  See VA treatment records, February 23, 2015.  The Veteran told his provider that he was offered a job at VA.  He stated that he performed his jobs "for the past few years" (working for a furniture company loading, unloading, and assembling furniture) "with little to no problems."  The Veteran related that he had no energy and was no longer irritable.  See VA treatment records, March 9, 2015.  See VA treatment records, April 16, 2015.  He was doing "ok," felt that the medication was helping, and worked at VA in the afternoons.  See VA treatment records, May 14, 2015.  Veteran repeatedly denied suicidal or homicidal ideation or intent.  

The Veteran underwent a VA examination in December 2015.  The examiner diagnosed the Veteran with adjustment disorder with mixed disturbance of emotions and conduct.  The examiner opined that the Veteran experienced occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.

The Veteran noted that he was in the process of divorcing.  He stated that he just worked and lacked initiative to do anything else than sit around.  He stated that he was not there for his children, was really agitated by his children and wife, and he just "snapped" at his family.  He described a road rage incident in which he assaulted a man, only letting him go when he saw the man's daughter in the car.  He stated that he lost a job in 2011 which paid 22 dollars an hour, as he was let go due to work restrictions.  He stated that after his wife lost her job as a nurse, the couple lost their house and had to file for bankruptcy, and his wife left him because he "was mean to her."  The Veteran reported that he worked, did not get along well with others, and just went to his bedroom after work.  He stated that he no longer went to family functions, stopped coaching his daughter's teams, and that he "pushed his friends away."  The Veteran reported that he lost his job at Walmart in 2011, subsequently worked for furniture store assembling and delivering furniture, and was then hired by VA to work in the housekeeping department.    

The examiner related that the Veteran took antidepressants in 2011 and then again in 2015, per VA treatment records.  He reported difficulties adjusting to separation from his spouse and ongoing financial issues.  The Veteran related that he had low back and knee pain, diabetes, hypertension, a thyroid condition, and high cholesterol.  The examiner noted that he experienced anxiety and sleep impairment.  The Veteran's appearance, psychomotor, speech, thought processes sand content where within normal limits.  Eye contact was good.  His affect was within normal limits, appearing angry.  The Veteran denied delusions and hallucinations.  His attention and concentration were intact, his abstract reasoning was impaired, memory was intact, he denied episodes of violence, impulsivity, or inappropriate behavior, and his judgment and insight were adequate.  The examiner noted symptoms of anger, irritability, poor appetite, and avolition.   
The examiner stated that the onset of the Veteran's psychiatric issues "appears to coincide with his loss of job, resulting financial problems and subsequent loss of his marriage after his wife decided to leave him, as well as his ongoing medical problems including knee dysfunction, diabetes, hypertension and hypothyroidism."  The examiner stated that the Veteran's knee condition likely contributed to his initial job loss.  

Based on the record, the Board finds that an evaluation of 70 is warranted.  As discussed above, the Veteran has several symptoms that more closely approximate a 70 percent evaluation including, in particular, near-continuous depression and impaired impulse control (anger).  Other symptoms, including anxiety, difficulty concentrating, sleep impairment, difficulty in adapting to stressful circumstances including work, and inability to establish and maintain effective relationships leads to an overall disability picture that warrants a 70 percent evaluation.  38 C.F.R.       § 4.130, DC 9411 (2017).  The examination reports simply confirmed the Veteran's statements regarding the nature and extent of his symptoms.

The Board has considered a higher evaluation of 100 percent disabling, but there is no evidence in the Veteran's medical records of any symptoms that would warrant a schedular maximum evaluation of 100 percent disabling.  The Veteran does not experience total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living; disorientation to time or place; and memory loss for names of close relatives, own occupation or own name.  Simply put, the Veteran's symptoms are more closely approximate between a 50 and 70 percent disability evaluation.  Looking at the medical evidence as a whole, the Board finds that a higher evaluation of 100 percent is not warranted.  38 C.F.R. § 4.130, DC 9411 (2017).  The Veteran's own statements would provide evidence against this finding. 

In addition, neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-7 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Accordingly, the Board finds that a 70-percent rating is warranted for a psychiatric disability.  However, the Board finds that the preponderance of the evidence is against the assignment of a total schedular rating during any part of the period on appeal.  38 U.S.C. § 5107 (b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


REMAND

1.  KNEES

The Veteran asserts that his service-connected scar and knee disability are worse than currently rated.  See claim for an increased rating, December 2010; February 2011 Veteran statement; notice of disagreement, September 2012; February 2017 attorney statement.

The Veteran underwent a VA knee examination in May 2012, with an addendum in June 2014.  

First, the examination did not report the number or the condition of scars on or around the Veteran's right knee.  As such, the May 2012 VA examination report is not adequate for rating purposes, and the claim must be remanded for completion of an adequate examination.  

Once VA undertakes the effort to provide an examination, even if not statutorily obligated to do so, VA must provide an adequate one or notify the claimant when one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303 (2007). Therefore, a new VA examination is warranted to specifically address the nature and etiology of his peripheral neuropathy.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C. § 5103A (d) (2012)(an examination or medical opinion is warranted when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability; the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim).  The Veteran's scars should be assessed on remand. 

Second, the United States Court of Appeals for Veterans Claims (Court) has held that "to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of" 38 C.F.R. § 4.59.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  The referenced portion of 38 C.F.R. § 4.59 (2016) states that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  The prior VA examination did not comply with Correia and as such, a remand is required so that the Veteran may be afforded a new VA examination that would assess his left knee disability and contain adequate information pursuant to Correia.

As also relevant, a more recent Court decision addressed what constitutes an adequate explanation for an examiner's inability to estimate motion loss in terms of degrees during periods of flare-ups.  Sharp v. Shulkin, 29 Vet. App. 26 (2017).  In Sharp, the Court held that a VA examiner must attempt to elicit information from the record and the Veteran regarding the severity, frequency, duration, or functional loss manifestations during flare-ups before determining that an estimate of motion loss in terms of degrees could not be given.  It also held that any inability to furnish such an estimate must be predicated on a lack of medical knowledge among the medical community at large, rather than insufficient knowledge by the individual examiner.  Id.  A VA examiner should, on remand, address any flare-ups claimed by the Veteran, per Sharp.

2.  TDIU

The Veteran asserts that he is permanently unemployable due to service-connected disabilities, and that a TDIU rating is warranted.  38 C.F.R. § 4.16 (2017).

There are no records which speak to the Veteran's current employment status, except for the Veteran's assertions that he has not worked since January 2011.  See February 2017 attorney statement; January 2011 Walmart exit interview report.  The Veteran's representative stated in a March 2018 statement that he had been informed that the Veteran was presently employed.  As such, both the Veteran's employment status and employability are unclear to the Board at this point in time. This claim must be remanded so that Veteran and/or his representative can supply, in writing, an explanation and clarification as to the Veteran's dates of employment and unemployment.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to evaluate the current severity of his service-connected left knee disability.  A complete and detailed rationale should be given for all opinions and conclusions expressed.  The examiner should review the claims file, and note that review in the examination report.  The examiner should specifically opine as to:

a) Pursuant to Correia v. McDonald, 28 Vet. App. 158 (2016), the examination must record the results of range of motion testing for pain on both active and passive motion and in weight-bearing and non-weight-bearing.  If a joint cannot be tested on "weight-bearing," then the examiner must specifically indicate why that testing cannot be done.

b) Pursuant to Sharp v. Shulkin, 29 Vet. App. 26 (2017) the examiner is instructed to inquire whether there are periods of flare-ups.  If the answer is "yes," the examiner should state their severity, frequency, and duration.  The examiner must also name the precipitating and alleviating factors.  The examiner must also estimate, "per [the] veteran," to what extent, if any, they affect functional impairment.

c) The examiner should also obtain a detailed clinical history from the Veteran and provide a thorough account and analysis of the manner in which the Veteran's left knee disability (and bilateral knee disability) affects him in his everyday life, including the impact that it has on his ability to secure and follow a substantially gainful occupation.

2. Schedule the Veteran for a VA scar examination.  A complete and detailed rationale should be given for all opinions and conclusions expressed.  The examiner should review the claims file, and note that review in the examination report.  The examiner should specifically opine as to:

a) Per the criteria enumerated in Diagnostic Code 7805, opine as to the current nature of the Veteran's right knee residual surgical scars.

3. The Veteran and/or his representative are asked to supply, in writing, an explanation and clarification as to the Veteran's dates of employment and unemployment.

4. Conduct any and all appropriate development of the Veteran's TDIU claim, including an examination to address this issue (if needed).

5. The AOJ must review the claims file and ensure that the foregoing development action has been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

6. Then, readjudicate the claims.  If the claims remain denied, provide the Veteran and his representative a supplemental statement of the case.  After an adequate opportunity to respond, return the issues to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals


ATTORNEY FOR THE BOARD	A. Lech, Counsel 

Copy mailed to:  Daniel Smith, Attorney 

Department of Veterans Affairs


